DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 14, 20 and 30 are objected to because of the following informalities: on line 6, please define the parameter for “K bit”.  For example, K is an integer greater than one. 
Claim 3 is objected to because of the following informalities: on line 6, please define the parameter for “M, N1 and N2”.
Claims 4 and 15 are objected to because of the following informalities: on line 3, please define the parameter for “N1 and N2”.
Claim 7 is objected to because of the following informalities: on line 3, please define the parameter for “2K”.
Claims 8, 18 and 27 are objected to because of the following informalities: on line 1, please define the parameter for “2K, M, N1 and N2”.
Claim 10 is objected to because of the following informalities: on line 3, please define the parameter for “N”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-30 would be allowable if rewritten to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is directed to transmitting and receiving orthogonal sequence in frequency hopping. The closest prior art US 2021/0320739 Huang et al teach UE identify a set of sequence configured for conveying a payload.  However, none of the prior art teach or suggest in a user equipment (UE), comprising: determining a first orthogonal matrix and a second orthogonal matrix; determining a first codebook based on the first orthogonal matrix and a second codebook based on the second orthogonal matrix, the first codebook including a plurality of codepoints, the second codebook including a plurality of codepoints; and transmitting at least one first signal and at least one second signal to convey a K bit payload in an uplink resource, the at least one first signal including a first codepoint of the plurality of codepoints in the first codebook, the at least one second signal including a second codepoint of the plurality of codepoints in the second codebook. Further, in a base station, comprising: receiving at least one first signal and at least one second signal to convey a K bit payload in an uplink resource, the at least one first signal associated with a first codebook including a plurality of codepoints, the at least one second signal associated with a second codebook including a plurality of codepoints; correlating the at least one first signal with each of the plurality of codepoints in the first codebook and the at least one second signal with each of the plurality of codepoints in the second codebook; combining, based on the correlation, a first correlation output of the at least one first signal and a second correlation output of the at least one second signal, the first correlation output corresponding to a correlation with the at least one first signal and the second correlation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,245,460 Cirik et al disclose beam failure recovery. US 2019/0349964 Liou discloses UE transmitting PUSCH.  
This application is in condition for allowance except for the following formal matters: 
See description above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
February 8, 2022
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632